DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 ,5,9,11,13,17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent to (US20180098216) in view of OPHIR to (US20150382241)
Regarding claims 1, 11,19 Vincent teaches   A method, comprising:
receiving, by a first network device and from a second network device, a user profile request, the user profile request including a user identifier for an end device;( [0026] discloses the attach request may be an authentication message or location update request sent by a mobile management entity (MME) to an HSS). The request may include a subscriber identity for the device, such as an IMSI or MSISDN of the device)
determining, by the first network device, that a user profile corresponding to the user identifier includes a shared service profile that includes parameters applying to multiple subscribers;([0034] discloses matching the device identity from the authentication request to a subscriber identity pattern. In this example, block 402 may include retrieving authentication information based on the subscriber identity pattern. In this case, the authentication information may be shared between devices matching the subscriber identity pattern. As another example, block 402 may include using the subscriber identity pattern to retrieve a primary subscriber identity for a shared subscriber record, and using the primary subscriber identity as a key to the shared authentication information)
sending, by the first network device and to the second network device, a response to the user profile request, the response including the user identifier and the shared profile identifier for the shared service profile([0030] discloses The response may include the device identity received in the attach request along with the subscriber data keyed to the primary subscriber identity)


However, OPHIR teaches determining, by the first network device and using a stored sharing list, whether the second network device has previously stored the shared service profile,   ([0073] discloses The MME sends the request to the HLR /HSS, all using the Diameter protocol. The HSS 46 then sends an update location answer ULA via extractor 52 which checks whether the profile already exists at the VPMN. If the profile exists at the VPMN, because the profile has not been updated since the last update location to the same VPMN,) sending, by the first network device and to the second network device, a response to the user profile request, the response including the user identifier and a shared profile identifier for the shared service profile without the shared service profile, when it is determined that the second network device has previously stored the shared service profile ([0073] discloses  MME sends the request to the HLR /HSS, all using the Diameter protocol. The HSS 46 then sends an update location answer ULA via extractor 52 which checks whether the profile already exists at the VPMN. If the profile exists at the VPMN, because the profile has not been updated since the last update location to the same VPMN, then the profile is extracted, and the signal is sent on with the profile missing, but optionally with a flag added)

Regarding claim 5, The combination of Vincent and OPHIR teaches  wherein the user profile request includes an Update-Location-Request message, and wherein the response to the user profile request includes an Update-Location-Answer message (OPHIR [0073] discloses The MME sends the request to the HLR /HSS, all using the Diameter protocol… The HSS 46 then sends an update location answer ULA).
Regarding claim 9, the combination of Vincent and OPHIR teach     wherein determining whether the second network device has previously stored the shared service profile comprises: determining, by a home subscriber server (HSS) device for a Long Term Evolution network, whether the second network device has previously stored the shared service profile(OPHIR [0073] discloses  MME sends the request to the HLR /HSS, all using the Diameter protocol. The HSS 46 then sends an update location answer ULA via extractor 52 which checks whether the profile already exists at the VPMN. If the profile exists at the VPMN, because the profile has not been updated since the last update location to the same VPMN, then the profile is extracted, and the signal is sent on with the profile missing, but optionally with a flag added).
Regarding claims17,20 The combination of Vincent and OPHIR teaches
receiving, by the first network device, an update to the shared service profile; identifying, by the first network device, one or more second network devices that have stored the shared service profile prior to the update; (OPHIR [0073] discloses  MME sends the request to the HLR /HSS, all using the Diameter protocol. The HSS 46 then sends an update location answer ULA via extractor 52 which checks whether the profile already exists at the VPMN. If the profile exists at the VPMN, because the profile has not been updated since the last update location to the same VPMN, then the profile is extracted, and the signal is sent on with the profile missing, but optionally with a flag added)
sending, by the first network device, the update to the one or more second network devices(OPHIR [0073] discloses  the signal is sent on with the profile missing, but optionally with a flag added).
Regarding claim 13, the combination of Vincent and OPHIR teach   The system of claim 11, wherein the one or more processors are further to execute the instructions to; update, after sending the shared service profile, a data record to indicate the second network device received the shared service profile(OPHIR [0073] discloses  MME sends the request to the HLR /HSS, all using the Diameter protocol. The HSS 46 then sends an update location answer ULA via extractor 52 which checks whether the profile already exists at the VPMN. If the profile exists at the VPMN, because the profile has not been updated since the last update location to the same VPMN, then the profile is extracted, and the signal is sent on with the profile missing, but optionally with a flag added).


Claims 2-4,8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Vincent to 20180098216 in view of OPHIR to 20150382241 further in view of Bachmann to US 20100323700
Regarding claim 2,    the combination of Vincent and OPHIR does not explicitly teach 
wherein determining whether the second network device has previously stored the shared service profile comprises: comparing a mobility management entity (MME) identifier of the second network device to the shared profile identifier in the stored sharing list
 wherein determining whether the second network device has previously stored the shared service profile comprises:comparing a mobility management entity (MME) identifier of the second network device to the shared profile identifier in the stored sharing list([0020] Discloses The eNodeB derives the UE's MME from the GUTI and from the indicated Selected Network. If that MME is not associated with the eNodeB, the eNodeB selects an available MME for serving the UE. The selection is based on network topology, i.e. the selected MME serves the UE's location and in case of overlapping MME service areas, the selection may prefer MMEs with service areas that reduce the probability of again changing the MME. Other criteria for MME selection could include load balancing between MME).
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Vincent and OPHIR include wherein determining whether the second network device has previously stored the shared service profile comprises: comparing a mobility management entity (MME) identifier of the second network device to the shared profile identifier in the stored sharing list, as suggested by Bachmann. This modification would benefit the system to reduce network resource waste. 

Regarding claims 3 ,16  The combination of Vincent and OPHIR teaches
sending, by the first network device and to the second network device, the shared service profile, when it is determined that the second network device has not previously stored the shared service profile (OPHIR [0073] discloses  MME sends the request to the HLR /HSS, all using the Diameter protocol. The HSS 46 then sends an update location answer ULA via extractor 52 which checks whether the profile already exists at the VPMN. If the profile exists at the VPMN, because the profile has not been updated since the last update location to the same VPMN, then the profile is extracted, and the signal is sent on with the profile missing, but optionally with a flag added)
Regarding claim 4, the combination of Vincent and OPHIR teach    updating, by the first network device and after sending the shared service profile, the stored sharing list to associate an identifier for the second network device with the shared profile identifier. (OPHIR [0073] discloses  MME sends the request to the HLR /HSS, all using the Diameter protocol. The HSS 46 then sends an update location answer ULA via extractor 52 which checks whether the profile already exists at the VPMN. If the profile exists at the VPMN, because the profile has not been updated since the last update location to the same VPMN, then the profile is extracted, and the signal is sent on with the profile missing, but optionally with a flag added).
Regarding claim 8, the combination of Vincent and OPHIR  and Bachmann teach     wherein receiving the user profile request comprises: receiving the user profile request from a mobility management entity (MME) device in a wireless core networklist(Bachmann [0020] Discloses The eNodeB derives the UE's MME from the GUTI and from the indicated Selected Network. If that MME is not associated with the eNodeB, the eNodeB selects an available MME for serving the UE).
Claims 6,7,12,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Vincent to (US20180098216) in view of OPHIR to (US20150382241) further in view of Multikainen to (US20110228707)
Regarding claim 6, Vincent and OPHIR does not explicitly teach sending, prior to the receiving, the shared service profile and the shared profile identifier via a Diameter S6a interface
However, Multikainen teaches  sending, prior to the receiving, the shared service profile and the shared profile identifier via a Diameter S6a interface ([0037] discloses perform this by using a Diameter command such as an Insert HSS User Profile command or procedure)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Vincent and OPHIR include sending, prior to the receiving, the shared service profile and the shared profile identifier via a Diameter S6a interface, as suggested by Multikainen. This modification would benefit the system to reduce network resource waste. 
Regarding claims 7,15 Vincent and OPHIR does not explicitly teach wherein sending the response to the user profile request further comprises: sending the shared service profile and the shared profile identifier within an Insert-Subscriber-Data-Request (IDR)
However, Multikainen teaches  wherein sending the response to the user profile request further comprises: sending the shared service profile and the shared profile identifier within an Insert-Subscriber-Data-Request (IDR) ([0037] discloses perform this by using a Diameter command such as an Insert HSS User Profile command or procedure)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Vincent and OPHIR include wherein sending the response to the user profile request further comprises: sending the shared service profile and the shared profile identifier within an Insert-Subscriber-Data-Request (IDR), as suggested by Multikainen. This modification would benefit the system to reduce network resource waste. 

Regarding claim 12,  Vincent  teaches   The system of claim 11, wherein the first network device is a home subscriber server (HSS) device for a Long Term Evolution network, and wherein the second network device is a mobility management entity (MME) for the Long Term Evolution network;( [0026] discloses the attach request may be an authentication message or location update request sent by a mobile management entity (MME) to an HSS).


Claim,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over
Vincent to 20180098216 in view of OPHIR to 20150382241 further in view of Cai to (US20180183938)
Regarding claim18 the combination of Vincent and OPHIR does not explicitly teach
receiving, by the first network device and from the second network device, another user profile request, the other user profile request including another user identifier for a different end device;
determining, by the first network device, that another user profile corresponding to the other user identifier includes the shared service profile; and

However, Cai teaches receiving, by the first network device and from the second network device, another user profile request, the other user profile request including another user identifier for a different end device;( [0037] Devices 110-111 are able to attach to RAN 122 and/or WLAN 126 to access a core network 130… The MME handles the control plane within the EPC network. For instance, the MME handles the signaling related to mobility and security for E-UTRAN access. The MME is responsible for tracking and paging mobile devices in idle-mode. The S-GW and P-GW handle the user plane. The S-GW and P-GW transport IP data traffic between devices 110-111 and the external IP networks. The S-GW is the point of interconnect between the radio-side and the EPC network, and serves a device 110-111 by routing incoming and outgoing IP packets)
determining, by the first network device, that another user profile corresponding to the other user identifier includes the shared service profile;([0042] discloses an access network 120 can perform radio resource allocation in a number of ways to share the radio resources of the air interface between MTC traffic and legacy traffic) and
sending, by the first network device and to the second network device, another response to the user profile request, the other response including the other user identifier and the shared profile identifier for the shared service profile([0051] discloses resource sharing detector 312 may send the resource sharing information to the MME over the S1 Application Protocol (S1AP) interface)

determining, by the first network device, that another user profile corresponding to the other user identifier includes the shared service profile; and sending, by the first network device and to the second network device, another response to the user profile request, the other response including the other user identifier and the shared profile identifier for the shared service profile, as suggested by Cai. This modification would benefit the system as a design choice. 
Claims 10,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Vincent to (US20180098216) in view of OPHIR to 20150382241 further in view of CHANDRAMOULI to (US20180279214)

Regarding claims 10,14 the system of Vincent and OPHIR does not explicitly teach   wherein determining whether the second network device has previously stored the shared service profile comprises: determining, by a Unified Data Management (UDM) function for a next generation core (NGC) network, whether the second network device has previously stored the shared service profile

wherein determining whether the second network device has previously stored the shared service profile comprises: determining, by a Unified Data Management (UDM) function for a next generation core (NGC) network, whether the second network device has previously stored the shared service profile ([0054] discloses Based on the subscription information received from UDM and potentially roaming information stored at the AMF, the AMF can decide which RAT combination is allowed for the UE in the HPLMN or VPLMN and whether it is allowed to access NGC)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Vincent and OPHIR include wherein determining whether the second network device has previously stored the shared service profile comprises: determining, by a Unified Data Management (UDM) function for a next generation core (NGC) network, whether the second network device has previously stored the shared service profile, as suggested by Cai. This modification would benefit the system as a design choice. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461